      Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 1 of 15 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 NARRATIVE SCIENCE INC.,

        Plaintiff,
                                                        No. 20-cv-5684
                       v.
                                                        JURY TRIAL DEMANDED
 QUILLBOT, INC.,

        Defendant.

            COMPLAINT FOR WILLFUL TRADEMARK INFRINGEMENT

       Plaintiff Narrative Science Inc. states as follows for its Complaint for Willful Trademark

Infringement against Defendant QuillBot, Inc.:

                                         Introduction

   1. Plaintiff Narrative Science Inc. is a Chicago-based company that began as a start-up

venture at Northwestern University. It is now a leader in artificial intelligence (“AI”) natural

language generation technology. Since 2012, Plaintiff has advertised, marketed, offered for sale

and sold an AI-based natural language generation platform called “Quill” that takes certain

inputted data and generates natural language narratives from the data. As this technology proved

useful and popular, over time Plaintiff developed its “Quill” platform such that it could be used

with many different types of inputted data in order to generate natural language narratives for

myriad uses. Plaintiff ultimately developed a line of “Quill”-branded products and services,

including Quill™, Quill Engage™, Quill Connect™, and Quill for Tableau™.

   2. Defendant QuillBot, Inc. is also a Chicago-based company. In 2017 – five years after

Plaintiff began using its “Quill” mark – Defendant began offering an AI-based natural language

generation software product called “QuillBot.” Like Plaintiff’s “Quill” line of products,
      Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 2 of 15 PageID #:2




Defendant’s “QuillBot” product takes certain inputted data and converts that data into natural

language narratives.

   3. When Plaintiff learned of Defendant’s infringing use of “QuillBot,’ Plaintiff immediately

objected. Plaintiff also filed an opposition in the United States Patent and Trademark Office to

stop Defendant from obtaining a federal registration for its infringing “QUILLBOT” trademark.

   4. Defendant did not cease its infringement in response to Plaintiff’s objection. Instead,

Defendant changed its corporate name from “Keuji Co.” to “QuillBot, Inc.” and prominently used

even just “Quill” by itself (i.e., without the “bot”) to promote its products.

   5. As a result, Defendant is now using the infringing “Quill” and “QuillBot” marks to offer a

product that takes certain inputted data and uses that data to generate natural language narratives,

just as Plaintiff’s “Quill” line of products takes inputted data and uses it to generate natural

language narratives.

   6. The consumer confusion and trademark infringement caused by Defendant’s conduct is

further heightened because Defendant’s “QuillBot” product is likely to be mistakenly viewed as

another extension of Plaintiff’s “Quill” product line. Over the past eight years, Plaintiff has offered

a suite of “Quill” products – e.g., Quill Connect™ for generating natural language narratives from

Twitter data, Quill Engage™ for generating natural language narratives from Google Analytics

data, and Quill for Tableau™ for generating natural language narratives from dynamic data – and

the consuming public is likely to mistakenly believe that “QuillBot” is another one of Plaintiff’s

“Quill” products designed for generating natural language narratives from inputted text data.

   7. Furthermore, Defendant’s QuillBot is known to be used for plagiarism – as acknowledged

by the prior name for Defendant’s QuillBot being “Plaigy” (i.e., short for “plagiarism) – which

causes additional harm to Plaintiff.



                                                  2
      Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 3 of 15 PageID #:3




    8. Because Defendant is using the identical (QUILL) and highly similar (QUILLBOT) marks

as Plaintiff, confusion is inevitable and has already occurred. And while Defendant’s infringement

is nationwide, the harm caused by Defendant is further exacerbated because Defendant has set up

shop in downtown Chicago, just blocks from where Plaintiff is headquartered.

    9. Plaintiff seeks treble damages and injunctive relief to stop Defendant’s willful infringement

of Plaintiff’s QUILL mark.

                                               Parties

    10. Plaintiff is a Delaware corporation with its principle place of business located at 1 North

Dearborn St., Chicago, Illinois 60602.

    11. Defendant is a Florida corporation with its principle place of business located at 401 North

Michigan Avenue, Chicago, Illinois 60611.

                                      Jurisdiction and Venue

    12. This Court has original subject matter jurisdiction over Count I of this action under 28

U.S.C. §§ 1331 and 1338 because the claims arise out of the Lanham Act under 15 U.S.C. § 1125.

This Court has supplemental jurisdiction over Plaintiff’s remaining claims pursuant to 28 U.S.C.

§ 1367(a) because they are so related to the claims asserted in Count I as to form part of the same

case or controversy.

    13. This Court has personal jurisdiction over Defendant because Defendant’s principal place

of business is in this district.

    14. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendant resides

in this district and is subject to personal jurisdiction in this district, and a substantial part of the

events giving rise to the claims (i.e., Defendant’s trademark infringement) occurred in this district.




                                                   3
         Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 4 of 15 PageID #:4




                                          Factual Background

  I.      Plaintiff’s QUILL™ Product and Trademark

       15. Founded in 2010, Plaintiff has operated as an AI company for over a decade, using

technology and analytics to provide AI-based products and services to customers.

       16. Plaintiff offers various AI-based products and services; with all of them, data is input into

a proprietary algorithm, and the algorithm generates natural language narratives based on the

inputted data.

       17. One of Plaintiff’s core AI-based offerings is Quill™ – a natural language generation

platform that takes certain inputted data and generates natural language narratives based on the

inputted data.

       18. Plaintiff’s Quill platform is used as a natural language generation engine in various of

Plaintiff’s “Quill”-branded product offerings, each of which, ultimately, takes some set of inputted

data and then, via Quill, outputs a natural language narrative based on the inputted data.

       19. For example, Quill Connect™ would take data from Twitter and then Quill would generate

a narrative summary based on that Twitter data.

       20. As another example, Quill Engage™ would take data from a user of Google Analytics and

then Quill would generate a natural language narrative based on that Google Analytics data.

       21. As another example, Quill for Tableau™ takes dynamic data and then Quill generates a

natural language narrative based on the dynamic data.

       22. As such, U.S. customers have come to understand that the trademark QUILL relates to,

among other things, AI-based natural language generation resulting from varying types of inputted

data.




                                                    4
       Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 5 of 15 PageID #:5




   23. Plaintiff has continuously used QUILL in connection with its natural language generation

products and services since at least as early as 2012.

   24. QUILL has been used in interstate commerce in the United States for the purpose of

identifying Plaintiff’s products and distinguishing them from the products of others.

   25. Plaintiff has expended significant resources developing, advertising, marketing, and

promoting its Quill platform and products and QUILL brand throughout the United States.

   26. As a consequence of Plaintiff’s continuous use of QUILL in connection with its natural

language generation products and services throughout the United States, and due to the significant

investment of time, money, effort, widespread sales, and popularity of the product, Plaintiff’s

QUILL mark has acquired value and is well-known to the consuming public and trade as

identifying and distinguishing the source of Plaintiff’s products and services.

 II.    Defendant’s Willfully Infringing Conduct

   27. In December 2017 – many years after Plaintiff established itself as a leader in natural

language generation products and services, and long after Plaintiff’s Quill platform, products, and

brand were well established in the marketplace – Defendant began offering a natural language

generation product called “QuillBot.”

   28. Defendant’s QuillBot generates a natural language narrative based on data inputted by a

user of the product.

   29. As seen in the following image, in Defendant’s “QuillBot” product, a user may enter

certain data (text) into the text box and then press “Quill It,” and Defendant’s “QuillBot” product

generates a natural language narrative output for the user.




                                                 5
      Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 6 of 15 PageID #:6




   30. As can be seen in the image above, Defendant is not only using “QuillBot” as its tradename

and product name, but has even begun using “Quill” alone as a brand identifier, which is identical

to Plaintiff’s QUILL mark.

   31. Defendant’s infringing trademark use has caused actual confusion.

             Defendant’s Actions Confirm Defendant’s Infringement Is Willful

   32. On January 29, 2019, Defendant filed an application to register the trademark QUILLBOT

with the United States Patent and Trademark Office (the “USPTO”). This application was

assigned U.S. Serial No. 88281259.

   33. On February 27, 2019, Plaintiff objected to Defendant’s use of “QuillBot,” and demanded

that Defendant stop infringing Plaintiff’s “Quill” mark and abandon its pending “QuillBot”



                                                6
        Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 7 of 15 PageID #:7




trademark application before the USPTO. See Exhibit A. Defendant refused to comply with

Plaintiff’s request.

      34. On June 25, 2019, the USPTO published Defendant’s QUILLBOT application for

opposition. That same day, Plaintiff filed a 90-day request for extension of time to oppose

Defendant’s QUILLBOT application.

      35. On October 23, 2019, Plaintiff timely filed a Notice of Opposition in the USPTO against

Defendant’s QUILLBOT application. That Opposition is pending.1

      36. Plaintiff’s hope was that the Opposition in the USPTO would lead Defendant to adopt a

non-infringing trademark without the need for federal court action. But unfortunately, Defendant

has seemingly taken the opposite approach and continued, and possibly even increased, its

infringement.

      37. After Plaintiff filed its Opposition in the USPTO against Defendant’s attempt to register

“QuillBot,” Defendant changed its corporate name from Keuji Co. to QuillBot, Inc.

      38. Despite being aware of Plaintiff’s QUILL trademark, upon information and belief,

Defendant revamped its website and prominently uses “Quill” by itself more than it did prior to

Plaintiff filing the Notice of Opposition.




1
    Plaintiff intends to move to stay the Opposition during the pendency of this federal court action.
                                                   7
      Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 8 of 15 PageID #:8




   39. Thus, after learning of Plaintiff’s objections to Defendant’s “QuillBot” application,

Defendant continued its infringement and even seemingly used “Quill” alone more than before.

   40. Defendant’s willful infringement of Plaintiff’s trademark rights is apparent.

                 Defendant’s “QuillBot” Product Further Harms Plaintiff
                Because Defendant Admits “QuillBot” Is Used To Plagiarize

   41. Upon information and belief, Defendant’s “QuillBot” is sometimes used to disguise

plagiarism.

   42. Defendant acknowledges this on its website:




   43. While Defendant apparently attempts to keep an arms-length distance from the unethical

conduct of plagiarism by stating QuillBot was not “meant” for plagiarism and to “not plagiarize

using QuillBot,” Defendant also curiously includes something of a “product disclaimer” for

QuillBot stating that “there are no guarantees material will pass a plagiarism detector.”

                                                 8
         Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 9 of 15 PageID #:9




      44. Further illustrating an intended use of QuillBot, upon information and belief, Defendant

previously called its “QuillBot” service “Plaigy.” As in, short for “plagiarism.”

      45. Regardless of whether Defendant intends QuillBot to be a product meant to disguise

plagiarism or if users simply started using it for that purpose, Defendant acknowledges that

QuillBot may be used for the purpose of plagiarism.

      46. Plaintiff prides itself on the reputation and goodwill it has built for itself, which has been

recognized by the industry in numerous articles and publications2, including for using its “Quill”

platform to aid the country during the COVID-19 pandemic3:




2   See, e.g. https://narrativescience.com/newsroom
3   https://www.builtinchicago.org/2020/03/26/narrative-science-covid19-stories

                                                      9
    Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 10 of 15 PageID #:10




   47. Plaintiff is irreparably harmed by the association of its QUILL brand with a product used

for the unethical conduct of plagiarism.

                                COUNT I
              WILLFUL TRADEMARK INFRINGEMENT – 15 U.S.C. § 1125

   48. Plaintiff incorporates herein by reference the allegations of paragraphs 1 through 47 as

though fully stated herein.

   49. Section 1125(a) of the Lanham Act precludes use in commerce of any word, term, or name

likely to cause confusion as to the affiliation, connection or association as to the origin or

sponsorship of goods or services by another person.

   50. Through extensive and continuous use of its QUILL trademark in connection with natural

language generation products and services since as early as 2012, Plaintiff has established

trademark rights in QUILL.

   51. Defendant’s unauthorized use of QUILLBOT and QUILL in connection with natural

language generation products and services is likely to cause, and already has caused, confusion,

mistake, or deception among consumers as to the source, quality, affiliation, sponsorship or

authenticity of the parties’ goods and/or services—depriving Plaintiff of the goodwill established

in its QUILL trademark.

   52. On information and belief, Defendant deliberately adopted and/or is using QUILLBOT and

QUILL with a bad faith intent to cause consumer confusion and/or trade on the goodwill

established by Plaintiff since 2012.

   53. Defendant’s use of QUILLBOT and QUILL in connection with its natural language

generation products and services has caused and, unless retrained and enjoined, will continue to

cause consumer confusion and irreparable harm, damage and injury to Plaintiff for which Plaintiff

has no adequate remedy at law.

                                               10
        Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 11 of 15 PageID #:11




    54. Defendant’s willful and continued use of QUILLBOT and QUILL, after having notice of

Plaintiff’s QUILL trademark and multiple requests by Plaintiff to cease all use of the marks, makes

this case an exceptional case for which an award of Plaintiff’s reasonable attorneys’ fees and costs

are warranted.

                                 COUNT II
        ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT – 815 ILCS 510

    55. Plaintiff incorporates herein by reference the allegations of paragraphs 1 through 47 as

though fully stated herein.

    56. Section 510/2 of the Illinois Uniform Deceptive Trade Practices Act provides in relevant

part:

          A person engages in a deceptive trade practice when, in the course of his or her
          business…the person:

          (1) passes off goods or services of those of another;
          (2) causes likelihood of confusion or of misunderstanding as to the source, sponsorship,
          approval or certification of goods or services;
          (3) causes likelihood of confusion or of misunderstanding as to the affiliation, connection
          or association with or certification by another,…or
          (12) engages in any other conduct which similarly creates a likelihood of confusion or of
          misunderstanding.

815 ILCS 510/2.

    57. Defendant’s unauthorized use of QUILLBOT and QUILL in connection with natural

language generation products and services, is likely to cause, and already has caused, confusion,

mistake, or deception among consumers as to the source, quality, affiliation, sponsorship or

authenticity of the parties’ goods and/or services—depriving Plaintiff of the goodwill established

in its QUILL trademark. Therefore, Defendant has used deceptive acts or practices as described in

Section 2 of the Uniform Deceptive Trade Practices Act.




                                                  11
    Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 12 of 15 PageID #:12




   58. On information and belief, Defendant deliberately adopted and/or is using QUILLBOT and

QUILL with a bad faith intent to cause consumer confusion and/or trade on the goodwill

established by Plaintiff since 2012.

   59. Defendant’s use of QUILLBOT and QUILL in connection with natural language

generation products and services has caused and, unless retrained and enjoined, will continue to

cause consumer confusion and irreparable harm, damage and injury to Plaintiff for which Plaintiff

has no adequate remedy at law.

                            COUNT III
   ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT

   60. Plaintiff incorporates herein by reference the allegations of paragraphs 1 through 47 as

though fully stated herein.

   61. Section 505/2 of the Illinois Consumer Fraud and Deception Business Practices Act

provides:

       Unfair methods of competition and unfair or deceptive acts or practices, including but not
       limited to…the use or employment of any practice described in Section 2 of the “Uniform
       Deceptive Trade Practices Act”, approved August 5, 1965, in the conduct of any trade or
       commerce are hereby declared unlawful whether any person in fact has been misled,
       deceived or damaged thereby.

815 ILCS 505/2.

   62. Defendant’s unauthorized use of QUILLBOT and QUILL in connection with natural

language generation products and services is likely to cause, and already has caused, confusion,

mistake, or deception among consumers as to the source, quality, affiliation, sponsorship or

authenticity of the parties’ goods and/or services—depriving Plaintiff of the goodwill established

in its QUILL trademark. Therefore, Defendant has used deceptive acts or practices as described

in Section 505/2 of the Illinois Consumer Fraud and Deception Business Practices Act and Section

2 of the Uniform Deceptive Trade Practices Act.

                                               12
    Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 13 of 15 PageID #:13




   63. On information and belief, Defendant deliberately adopted and/or is using QUILLBOT and

QUILL with a bad faith intent to cause consumer confusion and/or trade on the goodwill

established by Plaintiff since 2012.

   64. Defendant’s use of QUILLBOT and QUILL in connection with natural language

generation products and services has caused and, unless retrained and enjoined, will continue to

cause consumer confusion and irreparable harm, damage and injury to Plaintiff for which Plaintiff

has no adequate remedy at law.

                                 COUNT IV
                    COMMON LAW TRADEMARK INFRINGEMENT

   65. Plaintiff incorporates herein by reference the allegations of paragraphs 1 through 47 as

though fully stated herein.

   66. Through extensive and continuous use of QUILL since as early as 2012, Plaintiff has

established trademark rights in QUILL.

   67. Defendant’s unauthorized use of QUILLBOT and QUILL in connection with its sale of

natural language generation goods and services is likely to cause, and already has caused,

confusion, mistake, or deception among consumers as to the source, quality, affiliation,

sponsorship or authenticity of the parties’ goods and/or services—depriving Plaintiff of the

goodwill established in its QUILL trademark.

   68. On information and belief, Defendant deliberately adopted and/or is using QUILLBOT and

QUILL with a bad faith intent to cause consumer confusion and/or trade on the goodwill

established by Plaintiff since 2012.

   69. Defendant’s use of QUILLBOT and QUILL in connection with natural language

generation goods and services has caused and, unless retrained and enjoined, will continue to cause




                                                13
    Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 14 of 15 PageID #:14




consumer confusion and irreparable harm, damage and injury to Plaintiff for which Plaintiff has

no adequate remedy at law.

                                        COUNT V
                              CYBERSQUATTING – 15 U.S.C. § 1125(d)

   70. Plaintiff incorporates herein by reference the allegations of paragraphs 1 through 47 as

though fully stated herein.

   71. Defendant’s domain name QuillBot.com is not only confusingly similar to Plaintiff’s

QUILL mark, but it fully incorporates the identical term QUILL.

   72. At the time Defendant registered and/or commenced usage of the domain name

QuillBot.com, Plaintiff’s QUILL mark was distinctive and well-known.

   73. Plaintiff believes, and thereon alleges, that Defendant registered, trafficked in, and used

the domain name QuillBot.com with the bad faith intent to profit from Plaintiff’s QUILL mark.

   74. The actions and conduct of Defendant complained of herein constitute cybersquatting in

violation of the Lanham Act under 15 U.S.C. § 1125(d), and will, unless enjoined, damage the

value of Plaintiff’s QUILL mark and Plaintiff’s reputation and goodwill.

   75. Defendant is causing irreparable injury and Plaintiff has no adequate remedy at law.

                                       Prayer for Relief

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant as follows:

   a) Preliminary and permanently enjoining Defendant’s use of QUILLBOT and QUILL as a

product name, tradename, trademark, service mark or domain name;

   b) Order Defendant to surrender to Plaintiff the QuillBot.com domain name and any domain

name registrations relating thereto;

   c) Award Plaintiff damages resulting from Defendant’s infringement of Plaintiff’s protectable

trademark rights;

                                               14
    Case: 1:20-cv-05684 Document #: 1 Filed: 09/24/20 Page 15 of 15 PageID #:15




   d) Order an accounting for all gains, profits, and advantages derived from Defendant’s acts

of infringement of Plaintiff’s trademarks pursuant to 15 U.S.C. § 1117;

   e) Find the case to be exceptional and award appropriate relief thereunder;

   f) Find that Defendant willfully infringed Plaintiff’s trademark and must pay Plaintiff

enhanced damages due to Defendant’s willful infringement;

   g) Award damages and injunctive relief pursuant to 815 ILCS 510/3;

   h) Award Plaintiff its reasonable attorneys’ fees;

   i) Award Plaintiff interest and costs;

   j) Defendant must report to this Court of its compliance with the foregoing within thirty (30)

days of judgment; and

   k) Ordering or awarding Plaintiff any such other relief that the Court deems just and proper

under the circumstances.

                                     Demand For Jury Trial

       Plaintiff demands a trial by jury on all issues so triable.

       Dated: September 24, 2020                       Respectfully submitted,

                                                       By: /s/ Michael Parks
                                                       Michael A. Parks. IL 6217230
                                                       Sartouk H. Moussavi, IL 6313554
                                                       THOMPSON COBURN LLP
                                                       55 E. Monroe Street, 37th Floor
                                                       Chicago, IL 60603
                                                       P: (312) 346-7500
                                                       F: (312) 580-2201
                                                       mparks@thompsoncoburn.com
                                                       smoussavi@thompsoncoburn.com




                                                 15
